Citation Nr: 1811578	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC), based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from November 1942 to December 1945.  In 1963, he retired with over 20 years of active and reserve military duty.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2015, the Veteran testified before a Decision Review Officer (DRO) at the Waco, Texas RO.  A transcript of the hearing has been made and is part of the claims file.

When this case was most recently before the Board in July 2017, it was remanded for further development.  It is now before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

An award of special monthly compensation based on housebound status requires either that the veteran have additional service-connected disability or disabilities independently rated at 60 percent, separate and distinct from the 100 percent service-connected disability and involving a different part of the body, or that he be permanently housebound by reason of the service-connected disability or disabilities.  A Veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.352 (i). 

An award of special monthly compensation based on the need for regular aid and attendance of another person is warranted if the Veteran's service-connected disability renders him so helpless or bedridden that he requires the assistance of another individual to accomplish basic daily functions.  38 U.S.C. § 1114 (l); 38 C.F.R. §§ 3.350 (b).  Determination as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of a claimant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the claimant to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, that requires care and assistance on a regular basis to protect claimant from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establishes that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).

The file includes two Housebound Status and Aid and Attendance examinations, dated in April 2012 and August 2013, that appear to have been conducted by private healthcare providers.  The information in these examinations describe the functional impact of nonservice-connected disabilities as well as service-connected disabilities.  Since the time that these examinations were conducted, the Veteran reported needing assistance with dressing, eating and transportation.  See November 2013 Veteran's statement.  In another statement, the Veteran reported that he was living in an assisted living facility since May 1, 2012.  His long term insurance approved two or more daily aid requirement needed.  See March 2014 Veteran's statement.  As noted above, a September 2014 statement noted that degenerative joint disease of the spine made it difficult for the Veteran to twist, turn or bend and that the Veteran needed assistances of another to perform activities such as bathing, showing, dressing and help out of a chair or bed and toileting.  This statement is purportedly from the Veteran's physician, but this has not been confirmed.  Even so, it provides the possibility that the Veteran is in need of assistance due to his service-connected back disability.  The Veteran's statements since the most recent examinations suggests the possibility that the symptomology associated with the service connected disabilities have increased.  The Board finds that a Housebound Status and Aid and Attendance examination should be conducted that only considers the Veteran's service-connected disabilities, namely, bilateral hearing loss, degenerative joint disease of the lumbar spine and tinnitus.  This new examination should provide the evidence that addresses the Veteran's functional impairment due only to his service-connected disabilities.  

The case has been remanded twice for the Veteran to provide information regarding a September 2014 statement.  Most recently, this case was remanded for the RO to obtain treatment records from Dr. E.G.K., M.D., who proffered the May 2014 Attending Physician's Statement which attests to limitation on the Veteran's activities of daily living.  No response has been received from the Veteran or his representative.  The RO should make one more attempt to obtain these records while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and advise them of the September 2014 statement submitted in support of his claim for SMC, which does not contain a legible physician's signature, cover page, or physician's name or address.  Advise the Veteran and his representative of the information or documentation needed to appropriately clarify a medical opinion submitted by a private physician, or that manner in which a medical opinion or statement may be submitted by a private physician.

2.  Ask the Veteran and his representative to identify any and all VA and private treatment records not already of record that are relevant to this claim.  In particular, ask the Veteran and his representative to identify any and all private treatment records relevant to the September 2014 statement.  

3.  Make all appropriate efforts to obtain identified records.  In particular, ensure that any and all records of treatment proffered by Dr. E.G.K., M.D. that are not already of record are obtained.  If a negative response is received from the Veteran or his representative, or of any treatment facility, the claims file should be properly documented and the Veteran and his representative properly notified in this regard.

4.  Schedule the Veteran for a VA aid and attendance examination to determine whether his service-connected disabilities render him unable to care for daily personal needs without regular assistance from others or to protect himself from the hazards and dangers of his daily environment, or render him housebound.  The claims file and a copy of this remand should be forwarded to the examiner for review.  The examiner should also be advised of the Veteran's service-connected disabilities (bilateral hearing loss, degenerative joint disease of the lumbar spine and tinnitus).

The examiner must determine whether the Veteran is housebound or requires regular aid and attendance of another person based solely and only on his service-connected disabilities.  In determining the need for regular aid and attendance, the examiner must consider whether, in light of the Veteran's service-connected disabilities, the Veteran is able to dress and undress himself; keep himself clean and presentable; adjust any prosthetic or orthopedic appliances; feed himself (to include preparation of meals) through loss of coordination of upper extremities; use the toilet independently; or is a danger to himself or others as a result of the inherent hazards or dangers of his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable evaluation may be made; the particular personal functions which the claimant is unable to perform must be considered in connection with his/her condition as a whole.  The examiner must observe the Veteran's abilities to perform these tasks, and comment accordingly.  The examiner must be mindful that the need for aid and attendance need only be regular, not constant, for an affirmative opinion to be provided. 

After review of the claims file, the VA examiner must opine as to whether the Veteran's service-connected disabilities have caused him to be permanently bedridden; resulted in the Veteran being so helpless as to be in the need of regular aid and attendance; or rendered him permanently housebound. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


